CCA 20100495. On consideration of the petition for grant of review filed personally by the Appellant on September 28, 2011, under Rule 19(a)(4), Rules of Practice and Procedure, and docketed as a second petition under Docket Number 11-0580/AR, it appears that said petition was prematurely filed. The case is pending this date before the United States Army Court of Criminal Appeals following this Court’s remand on September 21, 2011. Accordingly, it is ordered that this case be removed from the docket without prejudice to the submission of a timely filed petition in due course.